Citation Nr: 1036320	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder.

2.  Entitlement to service connection for colon cancer to include 
as due to exposure to Agent Orange.

3.  Entitlement to VA disability compensation under 38 U.S.C.A. 
§ 1151 for colon cancer. 

REPRESENTATION

Veteran represented by:	Kathleen Day, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1969 to October 1970 and from April 1974 to February 
1981.  

The matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In March 2008, the Veteran requested a hearing before the Board 
in Washington, DC.  In August 2008, the Veteran appointed an 
attorney to represent him.  In March 2010, the Veteran's attorney 
requested a video conference hearing.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be 
granted to an Appellant who requests a hearing and is willing to 
appear in person. The Veteran is entitled to have a hearing 
before the Board at his local RO, either in person or via video 
conference in lieu of an in-person hearing, if he so chooses. 
38 U.S.C.A. § 7107(b); 38 C.F.R. §§ 20.700, 20.703. 

Since a hearing has not been scheduled and as a video conference 
hearing is scheduled by the RO, 38 C.F.R. § 20.704(a), the case 
is REMANDED for the following:

Schedule the Veteran for a video 
conference hearing at the RO before a 
Veterans Law Judge. 




The claim should then be processed in accordance with standard 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


